EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicants’ attorney, Mr. Joel Weiss, on 09/07/2022.
The application has been amended as follows: 

1 (Currently Amended). An internet traffic filtering system, the system classifying electronic devices, the classifying for segregating Internet of Things (“IoT”) devices from non-IoT devices for a prevention of distributed denial of services (“DDoS”) attacks, the internet traffic filtering system comprising:
	a first filter associated with a network router, the network router comprising an IoT output channel and a non-IoT output channel, the first filter configured to:
	receive a request message from an electronic device within the network for access to a web server;
	identify the type of the electronic device;
	when the electronic device is identified as a non-IoT type device, route the request message to the web server through the non-IoT output channel; and
	when the electronic device is identified as an IoT type device, route the request message to the web server through the IoT output channel; and
	a second filter associated with the web server, the second filter comprising an IP address filter gateway configured to:
	grant the request for access to the web server when the request message is received through the non-IoT output channel; and
	deny the request for access to the web server when the request message is received through the IoT output channel; and
	further comprises an ISP configured to:
	receive the request message from the network router;
	when the request message is received from the non-IoT output channel, assign a
non-IoT external IP address; and
	when the request message is received from the IoT output channel, assign an IoT external IP address;
	wherein:
	the IoT external IP address is determined at least in part by a subcategory associated with the IoT device, the subcategory identified based on a hardwired media access control address burned into a network interface card installed in the electronic device; and
	the second filter is configured to grant or deny a request based on the assigned external IP address.

2 (Cancelled).

8 (Currently Amended). A private network architecture comprising:
	a plurality of electronic devices comprising one or more internet of things (“IoT”)
devices and one or more non-IoT devices, each of the IoT devices and non-IoT devices
supporting internet communication capabilities; 
	a first filter associated with a network router, the first filter configured to:
	receive a plurality of simultaneous request messages, each request message associated with one of the plurality of electronic devices; and
	identify a device type for each of the plurality of electronic devices;
	filter the request message messages, the filtering comprising for each request message:
	when an electronic device associated with the request message is identified as a non-IoT type device, routing the request message through the non-IoT output channel; and
	when an electronic device associated with the request message is identified as an IoT type device, routing the request message through the IoT output channel; and
	a second filter associated with  the web server, the second filter comprising an IP
address filter gateway configured:
	grant device access to the web server when a request message is received through the non-IoT output channel; and
	deny device access to the web server when a request message is received through the IoT output channel; and
	further comprises an ISP configured to:
	receive the request message from the network router;
	when the request message is received from the non-IoT output channel, assign a
non-IoT external IP address; and
	when the request message is received from the IoT output channel, assign an IoT external IP address;
	wherein:
	the IoT external IP address is determined at least in part by a subcategory associated with the IoT device, the subcategory identified based on a hardwired media access control address burned into a network interface card installed in the electronic device; and
	the second filter is configured to grant or deny a request based on the assigned external IP address.

15 (Currently Amended). A method for filtering internet traffic, the method classifying electronic devices, the classifying for segregating IoT devices from non-IoT devices for the prevention of distributed denial of services (“DDoS”) attacks, the method comprising:
	using a private network:
	receiving a request message from an electronic device within the private network; and
	identifying the type of the electronic device;
	using a first filter associated with a network router:
	routing the request message through the non-IoT output channel to a second filter comprising an IP address filter gateway when the electronic device is identified as a non-IoT type device; and
	routing the request message through the IoT output channel to the second filter when the electronic device is identified as an IoT type device;
	using the second filter associated with a web server:
	accepting a request for access to the web server when the request message is received through the non-IoT output channel; and
	rejecting a request for access to the web server when the request message is received through the IoT output channel; and
	further comprises an ISP configured to:
	receive the request message from the network router;
	when the request message is received from the non-IoT output channel, assign a
non-IoT external IP address; and
	when the request message is received from the IoT output channel, assign an IoT external IP address;
	wherein:
	the IoT external IP address is determined at least in part by a subcategory associated with the IoT device, the subcategory identified based on a hardwired media access control address burned into a network interface card installed in the electronic device; and
	the second filter is configured to grant or deny a request based on the assigned external IP address.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971. The examiner can normally be reached Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446